Dismissed and Memorandum Opinion filed February 1, 2007







 
Dismissed
and Memorandum Opinion filed February 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01033-CR
____________
 
JAZMIN RODRIQUEZ PEREZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause No.
1062589
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this Court has not delivered an opinion, we
grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered and Memorandum
Opinion filed February 1, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.
Do not publish C Tex.
R. App. P. 47.2(b).